IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF THE PARENTAL                         No. 69309
                 RIGHTS AS TO V.M.T. AND C.T.,
                 MINORS.

                 VICTOR TAGLE,
                                                                          FILED
                                         Appellant,                       FEB 2 4 2016
                              vs.
                 STATE OF NEVADA DEPARTMENT
                 OF FAMILY SERVICES,
                                   Respondent.

                                      ORDER DISMISSING APPEAL
                             This is a pro se appeal from an order extending a "no contact"
                 order. Eighth Judicial District Court, Family Court Division, Clark
                 County; Robert Teuton, Judge.
                             Our review of the documents submitted to this court pursuant
                 to NRAP 3(g) reveals a jurisdictional defect. Specifically, an order
                 extending a "no contact" order is not substantively appealable. See NRAP
                 3A(b). This court has jurisdiction to consider an appeal only when the
                 appeal is authorized by statute or court rule. Taylor Constr. Co. a. Hilton
                 Hotels, 100 Nev. 207, 678 P.2d 1152 (1984). No statute or court rule
                 provides for an appeal from an order extending a "no contact" order.
                 Accordingly, we conclude that we lack jurisdiction over this appeal, and we
                             ORDER this appeal DISMISSED.



                                         Hardesty


                                            J.
                  aitta                                    Pickering
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                  cc: Hon. Robert Teuton, District Judge, Family Court Division
                       Victor Tagle
                       Clark County District Attorney/Juvenile Division
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    Ae
                                                    2